            Case 1:19-cv-03563-LAK Document 1 Filed 04/22/19 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ROBERT BARBERA,

                               Plaintiff,                     Docket No. 1:19-cv-3563

        - against -                                           JURY TRIAL DEMANDED


 VERSACE USA, INC.

                                Defendant.


                                            COMPLAINT

       Plaintiff Robert Barbera (“Barbera” or “Plaintiff”) by and through his undersigned

counsel, as and for his Complaint against Defendant Versace USA, Inc. (“Versace” or

“Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act and for the removal and/or alteration of copyright management information under Section

1202(b) of the Digital Millennium Copyright Act. This action arises out of Defendant’s

unauthorized reproduction and public display of two copyrighted photographs of singer and

actress Jennifer Lopez, owned and registered by Barbera, a New York based professional

photographer. Accordingly, Barbera seeks monetary relief under the Copyright Act of the United

States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
            Case 1:19-cv-03563-LAK Document 1 Filed 04/22/19 Page 2 of 6




       3.      Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant resides and/or transacts business in New York and is registered with the New

York Department of State Division of Corporations.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Barbera is a professional photographer in the business of licensing his

photographs to print and online media for a fee having a usual place of business at 300 West 55th

Street, Suite 5B, New York, New York 10019.

       6.      Upon information and belief, Versace is a domestic business corporation

organized and existing under the laws of the State of New York, with a place of business at 3

Columbus Circle, 20th Floor, New York, New York 10019. Upon information and belief,

Versace is registered with the New York State Department of Corporations to do business in

New York. At all times material hereto, Versace has operated their Instagram page at the URL:

www.Instagram.com/Versace (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photographs

       7.      Barbera photographed singer and actress Jennifer Lopez (the “Photographs”). A

true and correct copy of the Photographs is attached hereto as Exhibit A.

       8.      Barbera is the author of the Photographs and has at all times been the sole owner

of all right, title and interest in and to the Photographs, including the copyright thereto.

       9.      The Photographs were registered with United States Copyright Office and were

given Copyright Registration Numbers VA 2-142-952 and VA 2-146-389.

       B.      Defendant’s Infringing Activities
           Case 1:19-cv-03563-LAK Document 1 Filed 04/22/19 Page 3 of 6




       10.     Versace ran the Photographs on the Website. See:

https://www.instagram.com/p/BmwUDdPBvFY/. Screenshot of the Photographs on the Website

are attached hereto as Exhibit B.

       11.     Versace received 135,994 likes on the Photographs.

       12.     Versace did not license the Photographs from Plaintiff for its Website, nor did

Versace have Plaintiff’s permission or consent to publish the Photographs on its Website.

                            FIRST CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

       13.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-12 above.

       14.     Versace infringed Plaintiff’s copyright in the Photographs by reproducing and

publicly displaying the Photographs on the Website. Versace is not, and has never been, licensed

or otherwise authorized to reproduce, publically display, distribute and/or use the Photographs.

       15.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

       16.     Upon information and belief, the foregoing acts of infringement by Versace have

been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s rights.

       17.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

                      SECOND CLAIM FOR RELIEF
      INTEGRITY OF COPYRIGHT MANAGEMENT INFORMATION AGAINST
                             DEFENDANT
           Case 1:19-cv-03563-LAK Document 1 Filed 04/22/19 Page 4 of 6




                                           (17 U.S.C. § 1202)

       18.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-17 above.

       19.     Upon information and belief, Versace intentionally and knowingly removed

copyright management information identifying Plaintiff as the photographer of the Photograph.

       20.     The conduct of Versace violates 17 U.S.C. § 1202(b).

       21.     Upon information and belief, Versace’s falsification, removal and/or alteration of

the aforementioned copyright management information was made without the knowledge or

consent of Plaintiff.

       22.     Upon information and belief, the falsification, alteration and/or removal of said

copyright management information was made by Versace intentionally, knowingly and with the

intent to induce, enable, facilitate, or conceal their infringement of Plaintiff’s copyright in the

Photograph. Versace also knew, or should have known, that such falsification, alteration and/or

removal of said copyright management information would induce, enable, facilitate, or conceal

their infringement of Plaintiff’s copyright in the Photograph.

       23.     As a result of the wrongful conduct of Versace as alleged herein, Plaintiff is

entitled to recover from Versace the damages, that he sustained and will sustain, and any gains,

profits and advantages obtained by Versace because of their violations of 17 U.S.C. § 1202,

including attorney’s fees and costs.

       24.     Alternatively, Plaintiff may elect to recover from Versace statutory damages

pursuant to 17 U.S.C. § 1203(c) (3) in a sum of at least $2,500 up to $25,000 for each violation

of 17 U.S.C. § 1202.

                                       PRAYER FOR RELIEF
     Case 1:19-cv-03563-LAK Document 1 Filed 04/22/19 Page 5 of 6




WHEREFORE, Plaintiff respectfully requests judgment as follows:

1.      That Defendant Versace be adjudged to have infringed upon Plaintiff’s copyrights

        in the Photographs in violation of 17 U.S.C §§ 106 and 501;

2.      The Defendant Versace be adjudged to have falsified, removed and/or altered

        copyright management information in violation of 17 U.S.C. § 1202.

3.      That Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits,

        gains or advantages of any kind attributable to Defendant’s infringement of

        Plaintiff’s Photographs;

4.      That, with regard to the Second Claim for Relief, Plaintiff be awarded either:

        a) Plaintiff’s actual damages and Defendant’s profits, gains or advantages of any

        kind attributable to Defendant’s falsification, removal and/or alteration of

        copyright management information; or b) alternatively, statutory damages of at

        least $2,500 and up to $ 25,000 for each instance of false copyright management

        information and/or removal or alteration of copyright management information

        committed by Defendant pursuant to 17 U.S.C. § 1203(c);

5.      That Defendant be required to account for all profits, income, receipts, or other

        benefits derived by Defendant as a result of its unlawful conduct;

6.      That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to

        17 U.S.C. § 1203(b);

7.      That Plaintiff be awarded punitive damages for copyright infringement;

8.      That Plaintiff be awarded attorney’s fees and costs;

9.      That Plaintiff be awarded pre-judgment interest; and

10.     Such other and further relief as the Court may deem just and proper.
          Case 1:19-cv-03563-LAK Document 1 Filed 04/22/19 Page 6 of 6




                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       April 22, 2019
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                                 Richard P. Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, NY 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com

                                                           Attorneys for Plaintiff Robert Barbera
